                                  Case 2:20-cv-01915-MHB Document 1 Filed 10/02/20 Page 1 of 4




                     1     John A. Klecan, #019159
                           Brian E. Cieniawski, #013185
                     2     RENAUD COOK DRURY MESAROS, PA
                           One North Central, Suite 900
                     3     Phoenix, Arizona 85004-4417
                           Telephone: (602) 307-9900
                     4     Facsimile: (602) 307-5853
                     5     E-mail: docket@rcdmlaw.com
                                   jklecan@rcdmlaw.com
                     6             bcieniawski@rcdmlaw.com
                     7     Attorneys for Defendants Bomag Americas, Inc.,
                           Bomag Americas Disc, Inc., Bomag Finance
                     8     Corporation, and Bomag Holding, Inc.
                     9                                 UNITED STATES DISTRICT COURT
                    10                                          DISTRICT OF ARIZONA
                    11     Stephen Jones and Jane Doe Spouse,                  No. ___________________
                           husband and wife,
                    12
                                                  Plaintiffs,                  NOTICE OF REMOVAL
                    13
                           v.
                    14
                           Titan Machinery, Inc., a Delaware
                    15     corporation, Bomag Americas, Inc., a
                           Delaware corporation; Bomag Americas
                    16     Disc, Inc., a Delaware corporation; Bomag
                           Finance Corporation, a Delaware
                    17     corporation; Bomag Holding, Inc., a
                           Delaware corporation; and Does I-X, ABC
                    18     Partnerships I-X, and XYZ Corporations I-X,
                    19                            Defendants.
                    20                Named Defendants Bomag Americas, Inc., Bomag Americas Disc, Inc., Bomag Finance
                    21 Corporation, and Bomag Holding, Inc. (“Defendants Bomag”), pursuant to 28 U.S.C. §§ 1333,
                    22 1441, and 1446, remove to this Court an action pending in Arizona State Court, Maricopa
                    23 County Case No. CV 2020-010265, for the reasons set forth below:
                    24                1.    Defendants Bomag are named as defendants in a civil action filed in the Arizona
                    25 State Court, Maricopa County Superior Court Case No. CV 2020-010265.
                    26
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004       (Page 1)                                    1287-0085
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853                                                                                            4135244
                                  Case 2:20-cv-01915-MHB Document 1 Filed 10/02/20 Page 2 of 4




                     1                2.    This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) within thirty
                     2 (30) days of asserted service of Plaintiffs’ summons and complaint on Defendants Bomag.
                     3                3.    Defendant Titan Machinery, Inc., through its counsel of record, has consented
                     4 to removal of this case to federal court.
                     5                4.    In compliance with 28 U.S.C. § 1446(a) and LRCiv. 3.6(b), copies of all of the
                     6 pleadings (as defined by Federal Rule of Civil Procedure 7), and Orders to date in the state
                     7 court matter are attached hereto as Exhibit A.
                     8                5.    A verification of counsel undersigned is attached hereto as Exhibit B, which
                     9 confirms that true and complete copies of all process, pleadings, and other documents filed in
                    10 the state court, as well as any court orders, are attached hereto.
                    11                6.    A copy of this Notice of Removal will be filed with the Clerk of the Court for
                    12 the Superior Court of Arizona, Maricopa County, as required by 28 U.S.C. § 1446(d).
                    13                7.    The United States District Court for the District of Arizona is the federal district
                    14 court having jurisdiction over the place where the state court action is pending pursuant to 28
                    15 U.S.C. § 90(a)(2).
                    16                8.    Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court
                    17 as the district and division embracing the place where the state action is pending.
                    18                9.    Defendants Bomag, the removing parties, will promptly give Plaintiffs and
                    19 Defendant Titan Machinery, Inc. written notice of the filing of this Notice of Removal as
                    20 required by 28 U.S.C. §1446(d).
                    21                10.   Defendants Bomag have not yet answered or otherwise responded to the Complaint.
                    22                11.   Removal is proper in this case pursuant to 28 U.S.C. § 1332(a)(1). Plaintiffs are
                    23 citizens of the State of Arizona and Plaintiffs’ state of domicile is Arizona. Defendant Bomag
                    24 Americas, Inc. is a corporation incorporated in the State of Delaware with its principal place of
                    25 business in South Carolina. “Defendant Bomag Americas Disc, Inc.,” “Defendant Bomag
                    26 Finance Corporation,” and “Defendant Bomag Holding, Inc.” do not exist as entities and are
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004       (Page 2)                                     1287-0085
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853                                                                                                 4135244
                                  Case 2:20-cv-01915-MHB Document 1 Filed 10/02/20 Page 3 of 4




                     1 not properly named as defendants in this case.             Defendant Titan Machinery, Inc. is a
                     2 corporation incorporated in the State of Delaware with its principal place of business in North
                     3 Dakota. This controversy is, therefore, one between citizens of different states pursuant to 28
                     4 U.S.C. § 1332(c)(1).
                     5                12.   The amount in controversy in this case exceeds $75,000, exclusive of interest
                     6 and costs, pursuant to 28 U.S.C. § 1332(a).
                     7                13.   Nothing in Defendants Bomag’s Notice of Removal shall be interpreted as a
                     8 waiver or relinquishment of any respective rights to assert any defense or affirmative matter,
                     9 including without limitation, failure to state a claim upon which relief may be granted; failure
                    10 to join indispensable parties; to compel arbitration; insufficient service of process; or any other
                    11 pertinent defense available under any state or federal statutes or regulations, the common law,
                    12 or otherwise.
                    13                WHEREFORE, Defendants Bomag submit this Notice of Removal be filed and request
                    14 this action be removed to proceed in this Court and that no further proceedings be had in the
                    15 Superior Court of Arizona, Maricopa County. Defendants Bomag will file a copy of the Notice
                    16 of Removal with the Clerk of the Court for the Superior Court of Arizona, Maricopa County,
                    17 for Case No. CV 2020-010265.
                    18                                  DATED this 2nd day of October, 2020.
                    19                                              RENAUD COOK DRURY MESAROS, PA
                    20
                                                                    By /s/ Brian E. Cieniawski
                    21                                                 John A. Klecan
                                                                       Brian E. Cieniawski
                    22                                                 Attorneys for Defendants Bomag Americas,
                    23                                                  Inc., Bomag Americas Disc, Inc., Bomag
                                                                        Finance Corporation, and Bomag Holding, Inc.
                    24
                    25
                    26
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004       (Page 3)                                   1287-0085
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853                                                                                           4135244
                                  Case 2:20-cv-01915-MHB Document 1 Filed 10/02/20 Page 4 of 4




                     1                                       CERTIFICATE OF SERVICE
                                      I hereby certify that on this 2nd day of October, 2020 I electronically transmitted the
                     2
                           foregoing document to the Clerk’s Office using the CM/ECF System for filing and
                     3
                           transmitted a Notice of Electronic Filing to the CM/ECF registrants.
                     4
                     5     Steven E. Weinberger
                           Michael E. Medina
                     6     Dwayne Burns
                           Davis Miles McGuire Gardner
                     7     40 East Rio Salado Parkway, Suite 425
                           Tempe, AZ 85281
                     8     Attorney for Plaintiffs

                     9     Steven Harrison
                           Buntrock Harrison & Gardner Law, PLLC
                    10     2158 N. Gilbert Road, Suite 119
                           Mesa, Arizona 85203
                    11     Attorneys for Defendant Titan Machinery, Inc.

                    12
                           /s/ L. Chiappetta
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
      LAW OFFICES
 RENAUD COOK
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004       (Page 4)                                      1287-0085
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853                                                                                                 4135244
